JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00045-CV

                   COX VENTURES, INC. D/B/A MEDIA INK, Appellant

                                             V.

    KNG, L.L.C. D/B/A TEXAS DIRECT BINDERY & LETTERPRESS, Appellee

    Appeal from the County Civil Court at Law No. 1 of Harris County. (Tr. Ct. No.
                                     1,002,161).

       This case is an appeal from the final judgment signed by the trial court on August
30, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Cox Ventures, Inc. d/b/a Media Ink, pay all
appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 30, 2014.
Panel consists of Justices Jennings, Sharp, and Massengale. Opinion delivered by Justice
Sharp.   y